PER CURIAM.
This is an appeal from a final order refusing to modify child custody, ordering the parties to attend counseling, and granting the former wife’s request for attorney’s fees. Three issues are raised on appeal, only one of which has merit: Whether the trial court made insufficient factual findings to support the award of attorney’s fees. See Hamlin v. Hamlin, 722 So.2d 851, 852 (Fla. 1st DCA 1998). We, therefore, reverse the award of attorney’s fees and remand for the trial court to hold further proceedings on this issue.
MINER, WOLF and PADOVANO, JJ., concur.